Citation Nr: 1016251	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from May 1946 to March 1949.  
He died in January 1988, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2007, which denied entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318.  

The appellant also pursued an appeal as to the issues of 
service connection for the cause of the Veteran's death and 
for accrued benefits, which was denied by the Board in a 
decision dated in February 2009.  Prior to that decision, in 
her October 2008 substantive appeal concerning the instant 
appeal, i.e., DIC under 38 U.S.C.A. § 1318, the appellant's 
contentions included references to those issues.  In May 
2009, the appellant was notified by the RO of the various 
options she could pursue if she was not satisfied with the 
February 2009 rating decision; no response is of record.  
This decision is limited to the issue of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318, and her contentions 
concerning the issues of entitlement to service connection 
for the cause of the Veteran's death and accrued benefits, 
addressed in the February 2009 Board decision, will be 
disregarded.


FINDINGS OF FACT

1.  At the time of the Veteran's death in January 1988, 
service connection was not in effect for any disabilities.  

2.  The appellant has not alleged that any rating decision 
during the Veteran's lifetime was clearly and unmistakably 
erroneous, nor has she submitted relevant, previously 
unavailable service department evidence.


CONCLUSION OF LAW

The criteria for entitlement to DIC based on receipt of, or 
entitlement to receipt of, total compensation prior to the 
Veteran's death have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In a letter dated 
in June 2007, the RO notified the appellant of the 
information necessary to substantiate the claim on appeal, 
and of her and VA's respective obligations for obtaining 
specified different types of evidence.  The relevant facts, 
however, are undisputed and the resolution of the appellant's 
claim is entirely dependent upon the application of relevant 
statutes and regulations; under these circumstances, no 
notice or assistance is required under the VCAA.  See Kane v. 
Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
Veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least ten years 
immediately preceding death, or for lesser periods for a 
Veteran who died less than ten years after release from 
active duty or who was a former prisoner of war who died 
after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22 (a).  "Entitled to receive" includes enumerated 
circumstances in which a Veteran, who had a service-connected 
disability that was continuously rated totally disabling by 
VA for the  period specified, was not receiving such 
compensation for various administrative reasons.  38 C.F.R. § 
3.22(b)(3).  The total disability rating may be based on 
schedular considerations or on unemployability (TDIU).  38 
C.F.R. § 3.22(c).  

In this case, according to the death certificate, the Veteran 
died in January 1988, of thrombotic "territory" of MCA 
(middle cerebral artery).  Service connection was not in 
effect for any disabilities at the time of the Veteran's 
death; thus, DIC is not warranted under any of the 
circumstances outlined above, which require, as a threshold 
matter, a service-connected disability.  

The appellant argues that she is entitled to DIC compensation 
pursuant to 38 U.S.C.A. § 1318, because the Veteran sustained 
a leg injury in service, causing Perthe's disease, and that 
this condition was disabling for more than 10 years prior to 
the Veteran's death.  In support of her claim, she points to 
various claims for service connection for Perthe's disease 
filed during the Veteran's lifetime.  Where a Veteran filed a 
claim for disability compensation during his or her lifetime, 
the Veteran may be "entitled to receive" compensation for 
total disability for the requisite time period, in certain 
limited circumstances.  38 C.F.R. § 3.22(b).  

The first of these is if the Veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for the 
requisite time period, but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  Service 
connection for Perthe's disease (a disease of the hip) was 
denied by the RO in October 1960, November 1960, December 
1960, January 1961, and December 1978.  The appellant has not 
alleged CUE in any of those decisions.  In this regard, CUE 
is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  To establish CUE in a prior, 
final decision, all three of the following criteria must be 
met:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Although she continues to assert that the Perthe's disease 
was incurred during service, she has not alleged any specific 
error of law or fact in any of the prior decisions, but, 
rather, simply states that service connection should be 
granted and that the condition was present for ten years 
prior to the Veteran's death.  In essence, her arguments and 
evidence are an "'attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision' on a prior benefits claim, and that the 
'different decision' would have resulted in the veteran's 
receiving a 100% disability rating for at least ten years 
prior to death," known as "hypothetical entitlement."  
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) 
(quoting Green v. Brown, 10 Vet. App. 111 (1997).  For DIC 
claims filed on or after January 21, 2000, DIC benefits may 
not be awarded based on "hypothetical entitlement" to a 
total disability rating for ten years preceding the Veteran's 
death, as a matter of law.  See Rodriguez, 511 F.3d at 1156; 
Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  

The other basis for finding that a Veteran was "entitled to 
receive" compensation is where there is additional evidence 
submitted to VA before or after the Veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, and which provides a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.  38 C.F.R. § 3.22(b)(2).  The evidence 
submitted since the last final decision in December 1978 has 
either been duplicative of evidence previously of record, not 
relevant to the issue of service connection, and/or evidence 
other than service department records.  As a result, 
entitlement to DIC under 38 U.S.C.A. § 1318 may not be 
established on this basis.

Accordingly, there is no legal basis to grant the appellant's 
claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  Entitlement to DIC benefits is prefaced on specific 
and unambiguous requirements, which have not been met.  The 
Board has no authority to grant claims on an equitable basis 
and, instead, is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Based on the application of the law to the 
undisputed facts, this claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the benefit-of-the-doubt does not apply.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


